MEMORANDUM **
Gerald Thomas Schram appeals from the sentence imposed following the revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Schram contends that the district court’s imposition of an eight-month sentence for a third revocation of supervised release violates the terms of the plea agreement he entered in 1991, because he never should have been placed on supervised release following either of the first two revocations. Schram’s contention fails because the district court permissibly imposed a term of supervised release following each of the first two revocations, thus the district court did not plainly err when it revoked the instant term of supervised release and imposed a custodial sentence. See Johnson v. United States, 529 U.S. 694, 713, 120 S.Ct. 1795, 146 L.Ed.2d 727 (2000); see also 18 U.S.C. § 3583(e)(3).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.